DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  “to an the unloading” should be “to an unloading”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10, 12, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-9 and 16 refer to structures that are part of the overall system but not really part of the “picking device” which the claims purport to be directed to.  The picking device arguably includes the various components for placing and removing items into the storage locations but does not itself include the storage locations, the identification device, the measurement device etc.  These features are not elements of the “picking device.”  Furthermore, some claims refer to details of the storage locations but the claims never actually require the storage the locations.  Prior art has not been applied to these claims but it is noted that many of these features may be present in the prior art and many mirror features that were present in the claims of the parent application and as such prior art that was applied therein may be relevant here if the claims are amended to remedy the 112 issues and require the various components.
Claim 10 includes “two prongs defining a fork-shaped construction that are displaceable in a Y direction orthogonally to the X direction and in the Z direction.”  This renders the claim indefinite as it is not clear what the prongs are displaceable with respect to.  As understood, the prongs don’t independently move up and down (z direction) but rather movement of the operating device as a whole is necessary to impart the vertical movement.  Clarification is necessary.
Claim 19 includes “after producing the frictional connection” this renders the claim indefinite as the frictional connection is optional as either of a frictional or a positive connection are included in claim 17.  As such the scope of the claim is unclear when no frictional connection is present.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,242,161 to Yamagachi.
Regarding claim 1 Yamagachi discloses a picking device for storing bottles, the picking device comprising: a control device (automatic dispensing device); and an operating device (figure 1a) coupled to the control device, the operating device displaceable horizontally in an X direction (motion along rail 20) and vertically in a Z direction (motion along 22, see figure 2a), the operating device comprising: a gripper (30) having a vertical axis and configured to be turned 180 degrees about its vertical axis (col. 6 lines 64-67); and a gripping member configured to move a bottle from a storage location by one of being lifted by the gripping member and being pulled to a holding area of the gripper (30 grips bottle cap).
Regarding claims 2-9 see discussion above.
Regarding claim 20 Yamagachi discloses an operating device (figure 1a) for use with a picking device for storing bottles, the operating device comprising: a gripper (30) having a vertical axis and configured to be turned 180 degrees about its vertical axis(col. 6 lines 64-67); and a gripping member configured to move a bottle from a storage location by one of being lifted by the gripping member and being pulled to a holding area of the gripper (30 grips and pulls bottles off the shelf, see figure 1a), wherein the operating device is displaceable horizontally in an X direction (along rail 20) and vertically in a Z direction (along 22), and wherein the gripping member is displaceable in a Y direction orthogonal to each of the X and Z directions (see figure 1a and col. 6 lines 64-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 13, 14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagachi in view of US 2008/0152466 to Bonora.
Regarding claim Yamagachi discloses all the limitations of the claim except the gripping member has two prongs defining a fork-shaped construction that are displaceable in a Y direction orthogonally to the X direction and in the Z direction.  Yamagachi discloses the motion of the gripper along all 3 axes but is silent regarding the exact mechanism that grips the bottle caps for handling purposes.
Bonora teaches a gripping device including the gripping member has two prongs (268, figure 6) defining a fork-shaped construction that are displaceable in a Y direction orthogonally to the X direction and in the Z direction in order to engage and handle the article (para 0066).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have modified Yamagachi to include the gripping member has two prongs defining a fork-shaped construction that are displaceable in a Y direction orthogonally to the X direction and in the Z direction, as taught by Bonora, in order to engage and handle the article.  Additionally, do so merely entails substituting one known gripper for another to yield predictable results.
Regarding claim 13 the combination teaches the prongs have a cylinder-shaped configuration (Bonora 268).
Regarding claim 14 the combination teaches the prongs have a rod-shaped configuration and are configured to be rotatable about a longitudinal axis (268, R in figure 6 and para 0066).
Regarding claim 17 the combination teaches a method for retrieving bottles, the method comprising; providing the picking device of claim 1; determining, by the control device, a storage location of a selected bottle (deciding and moving the gripper to the appropriate storage location); displacing, within the picking device, the operating device to the determined storage location (moving 30 in Yamagachi to the storage location); removing, by the gripper of the operating device, the selected bottle from the storage location (removing the bottle from the location), the removing the selected bottle comprising: moving prongs of the gripping member parallel to the storage location of the selected bottle in a Y direction (locating prongs alongside bottle), at least in sections, in a space defined by the cross-section of the selected bottle and situated below a maximum cross-section in an X direction (see Bonora at para 0066); moving the prongs upwards in a Z direction and producing at least one of a frictional connection and a positive connection between the prongs and the selected bottle (either vertical movement or rotation as taught by Bonora); moving the selected bottle away from the storage location (retraction along Y, taught by both references); and transferring, by the operating device, the selected bottle to an the unloading device (see Yamagachi taking the bottle to the control apparatus for handling/emptying).
Regarding claim 18 the combination teaches after producing the at least one of the frictional connection and the positive connection between the prongs and the selected bottle, further comprising: pulling the selected bottle from the storage location onto the gripper by moving the prongs backwards in the Y direction (retraction along Y, taught by both references).
Regarding claim 19 the combination teaches after producing the frictional connection, further comprising: lifting the selected bottle from the storage location via a movement in the Z direction (see Bonora at 0066); and moving the prongs backwards in the Y direction (retraction along Y, taught by both references).

Claim(s) 10-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagachi in view of US 4,406,570 to Duncan.
Regarding claim Yamagachi discloses all the limitations of the claim except the gripping member has two prongs defining a fork-shaped construction that are displaceable in a Y direction orthogonally to the X direction and in the Z direction.  Yamagachi discloses the motion of the gripper along all 3 axes but is silent regarding the exact mechanism that grips the bottle caps for handling purposes.
Duncan teaches a gripping device including the gripping member has two prongs (see figure 2) defining a fork-shaped construction that are displaceable in a Y direction orthogonally to the X direction and in the Z direction in order to handle the articles (abstract).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have modified Yamagachi to include the gripping member has two prongs defining a fork-shaped construction that are displaceable in a Y direction orthogonally to the X direction and in the Z direction, as taught by Duncan, in order to handle the articles.  Additionally, do so merely entails substituting one known gripper for another to yield predictable results.
Regarding claim 11 Duncan teaches the prongs are configured such that they are movable in the Y direction, at least in sections, in a space defined by a cross- section of the bottle that is to be retrieved and situated below a maximum cross-section in the X direction (see figures 1 and 5).
Regarding claim 12 Duncan teaches the prongs are arranged in a stationary manner on the gripping member (80, 80’), wherein the distance between opposite inner surfaces of the prongs is greater than an outer receptacle width of the storing location (see figure 5).
Regarding claim 15 Duncan teaches at least one prong has a carrier (92) at its end, wherein a portion of the carrier extends away from the at least one prong and is configured to engage behind an end of the bottle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Additional prior art cited shows other similar gripper mechanisms for engaging bottles.  Additional art cited both by Examiner and Applicant shows many of the system features that are not necessarily part of the picking device as discussed above with regard to 112.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3652